deparment or the reason lnternal qeuenue seeuice woshinoston die vu6z5 uniform issue list mar tep rats legend taxpayer a taxpayer b ira x roth_ira y roth_ira z company m amount d amount e amount f amount g cpah dear this is in response to a letter dated date as supplemented in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations you submitted the following facts and representations in connection with your request taxpayer a is married to taxpayer b for calendar years taxpayers a and b filed joint federal_income_tax returns federal form sec_1040 and taxpayer a maintained ira x a traditional individual_retirement_arrangement as described in sec_408 of the internal_revenue_code code with company m on date and date on the advice of his financial advisor at company m taxpayer a transferred the entire balance of ira x amount d to a newly opened roth_ira y on date on the advice of his advisor taxpayer a deposited amount e into roth_ira y as an annual contribution for calendar_year as an annual contribution for calendar_year _and an additional_amount e into the same roth_ira account _also on the advice of said page taxpayers a and b and their advisor at company m advisor on date taxpayer b opened roth_ira z and deposited amount e into this account as an annual contribution for calendar_year and also deposited amount e into the account as an annual contribution for calendar_year taxpayers a and b were eligible to make annual contributions to their respective roth_ira accounts for calendar_year convert his ira x to a roth_ira during be eligible to make annual contributions to their respective roth iras for calendar_year _ that taxpayer a would be eligible to and that taxpayers a and b would believed that taxpayers a and b’s as shown on their federal form_1040 u s individual_income_tax_return filed with respect to calendar_year income was amount f which exceeded the limit found in code sec_408a and sec_408a the taxpayers a and b was prepared on a married_filing_jointly basis by their certified_public_accountant cpa cpa h the return was timely filed including extensions on or about october uuv since cpa h lacked information regarding taxpayers a and b's contributions to their roth iras he was unable to make taxpayers a and b aware that their income for calendar_year federal_income_tax return for adjusted gross exceeded the limitation found in code sec_408a and sec_408a adjusted gross taxpayers aand b’s _ -ederal income_tax return as and was timely filed by october was provided by taxpayers a and b to cpa h in and the annual roth_ira contributions by both spouses for as shown on their federal form_1040 u s individual_income_tax_return filed with respect to calendar_year income excluding amount d was amount g which exceeded the limits found in code sec_408a sec_408a and sec_408a the federal_income_tax return for taxpayers a and b was also prepared by cpa h information reaarding the conversion of taxpayer a's traditional_ira to a roth_ira durinc calendar_year taxpayer a’s conversion was reported on the filed as were taxpayers a and b’s contributions to the roth iras for calendar_year the preparation of the income_tax return was completed on october with respect to calendar_year taxpayers a and b exceeded the limitations in code sec_408a as a result taxpayer a was not eligible to convert ira x to a roth_ira and taxpayers a and b were not eligible to make annual contributions to their respective roth_ira accounts cpa h failed to advise taxpayer a that he was not eligible during to convert ira x to a roth_ira account and also failed to advise taxpayers a and b that they were not eligible to make annual contributions during income limitations that applied to these transactions and relied on cpa h to advise them regarding these transactions to roth iras taxpayers a and b were unaware of the the modified_adjusted_gross_income of page based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed sixty days from the date of this ruling letter to recharacterize their annual contributions to their roth iras as contributions to traditional iras and that taxpayer a is granted a period not to exceed sixty days as measured from the date of this letter_ruling to recharacterize his roth_ira y as a traditional_ira account and with respect to your ruling requests code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-5 question answer-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must-notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income page code sec_408a and c c provide in relevant summary that a married individual filing a joint_return may not make annual contributions to a roth_ira for a taxable_year if the adjusted_gross_income excluding amounts distributed from a traditional_ira and included in gross_income pursuant to code sec_408 shown on his her federal form_1040 for said taxable_year exceeds dollar_figure sec_1_408a-3 q a-3 b of the t regulations provides in relevant part that a married individual filing a joint_return may not make contributions to a roth_ira during a taxable_year if his her adjusted_gross_income for said taxable_year exceeds dollar_figure sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the page interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was not eligible during to convert his traditional_ira x into a roth_ira since the combined modified_adjusted_gross_income of taxpayer a and his spouse taxpayer b exceeded dollar_figure however he missed the deadlines to recharacterize his roth_ira y as a traditional_ira provided under the code and regulations because he was unaware of the need to recharacterize roth_ira y back into a traditional_ira until the year a tax professional advised him that he was not eligible during ira x to a roth_ira to convert when additionally taxpayers a and b were not eligible to make annual contributions during to roth iras as above taxpayers a and b were not aware at the time s they were contributing to their roth iras that they were ineligible to do so and _ taxpayers a and b’s ruling requests require the internal_revenue_service to determine whether they are eligible for relief under the provisions of sec_301_9100-3 of the regulations and and their lack of awareness was primarily based upon their reliance although taxpayer a was ineligible to convert his ira x to roth_ira yin __ and although taxpayers a and b were ineligible to make annual roth_ira contributions for years year on the advice of their financial advisor and secondarily based upon the advice of cpa h upon realizing their mistakes taxpayers a and b submitted this request for relief under sec_301 to the service before the service discovered taxpayer a’s failure to make a timely election to recharacterize roth_ira y back to a traditional_ira they were unaware of these facts until the under the set of circumstances described above taxpayers a and b satisfy the requirements of sec_301_9100-3 of the regulations accordingly we rule that pursuant to clauses i and v of sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira y as a traditional_ira additionally we conclude that pursuant to clauses v of sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed days from the date of this letter to recharacterize their contributions to their roth ras as contributions to traditional iras and please note that taxpayers a and b’s ability to recharacterize their and roth_ira contributions to traditional iras on a pre-tax basis are subject_to the rules found in code sec_219 g if applicable also note the availability page of contributing amounts to traditional iras on an after-tax basis as described in code sec_408 this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if vou wish to inquire about this ruling please contact d at please address all correspondence to se t ep ra t3 sincerely yours ru vf rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
